                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                Case No. 3:19-CV-578

 PAUL MANOS and MARGARET M.
 MANOS

                                       Plaintiffs
                                                                   COMPLAINT
                        v.
                                                    WITH DEMAND FOR TRIAL BY JURY
 FREEDOM MORTGAGE
 CORPORATION

                                     Defendant


NOW COMES Plaintiffs, Paul Manos and Margaret M. Manos, by and through Counsel, and

pursuant to the Fair Credit Reporting Act (“FCRA”) 15 U.S.C. §1681 et seq., N.C. Gen. Stat. §

75-1.1, and N. C. Gen. Stat. § 75-50, et seq., respectfully pleads to this Court the following:

                                JURISDICTION AND VENUE

1. Jurisdiction is proper in this Court pursuant to 15 U.S.C. § 1681p, 28 U.S.C. § 1331 and 28

   U.S.C. 1367.

2. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2).

3. This case is brought within two years of the alleged FCRA violations in compliance with the

   statute of limitations at 15 U.S.C. §1681p.

4. This case is brought within four years of the alleged North Carolina General Statute violations

   in compliance with the statute of limitations at N.C. Gen. Stat. § 75-16.2

                                            PARTIES

5. The allegations of the preceding paragraphs are re-alleged and incorporated by reference as if

   set forth fully herein.




            Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 1 of 19
6. Paul Manos and Margaret M. Manos (“Plaintiffs”) are individuals and citizens of the State of

   North Carolina who currently reside in Mecklenburg County, North Carolina.

7. At all times relevant to this action the Plaintiffs were “consumers” as that term is defined by

   15 U.S.C. § 1681a(c).

8. At all times relevant to this action the Plaintiffs were “consumers” as defined by N.C. Gen.

   Stat. § 75-50(1).

9. Defendant, Freedom Mortgage Corporation (“Freedom”), is a “person” as defined in 15 U.S.C.

   § 1681a(b).

10. Freedom is a business entity which regularly conducts business nationally and has its corporate

   office at 907 Pleasant Valley Avenue, Mount Laurel, New Jersey 08054-1210.

11. Freedom can be reached for service through its Registered Agent, CT Corporation System at

   160 Mine Lake Ct, Suite 200, Raleigh, North Carolina 27615-6417.

12. At all times relevant to this action Freedom was engaged in commerce in North Carolina.

13. At all times relevant to this action Freedom was a "debt collector" as defined by N.C. Gen.

   Stat. §75-50(3).

14. The alleged debt at issue arose out of a transaction that was primarily for personal, family or

   household purposes.

15. At all times relevant to this action the alleged debt in this matter was a "debt" alleged to be

   owed as defined by N.C. Gen. Stat. §75-50(2).

16. Equifax Information Services, LLC (Equifax), is a Georgia limited liability company doing

   business throughout the country and in the state of North Carolina.

17. Equifax is a “consumer reporting agency” (CRA) as defined in 15 U.S.C. § 1681a(f).




                                                                                                 2

            Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 2 of 19
18. Experian Information Solutions, Inc. (Experian), is an Ohio based company doing business

   throughout the country and in the state of North Carolina.

19. Experian is a “consumer reporting agency” (CRA) as defined in 15 U.S.C. § 1681a(f).

20. TransUnion, LLC (“TransUnion”), is a Delaware limited liability company doing business

   throughout the country and in the state of North Carolina.

21. TransUnion is a “consumer reporting agency” (CRA) as defined in 15 U.S.C. § 1681a(f).

                                 FACTUAL ALLEGATIONS

22. The allegations of the preceding paragraphs are re-alleged and incorporated by reference as if

   set forth fully herein

23. In or around May 2015, the Plaintiffs refinanced their home.

24. The Plaintiffs’ new lender for their mortgage became New York Community Bank.

25. On or around November 8, 2017, the Plaintiffs received a “Notice of Mortgage Transfer” letter

   from Freedom.

26. The “Notice of Mortgage Transfer” letter stated New York Community Bank had transferred

   the Plaintiffs’ mortgage to Freedom effective November 1, 2017.

27. In the beginning of November 2017, the Plaintiffs set up their online payment account on

   Freedom’s website, https://myaccount.freedommortgage.com, to make their monthly

   mortgage payments.

28. The Plaintiffs’ mortgage payment to Freedom was due the first day of each month, with a

   fourteen-day grace period.

29. The Plaintiffs’ Freedom mortgage payment was considered late if received on the sixteenth

   day of the month.




                                                                                                3

            Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 3 of 19
30. The Plaintiff’s made their monthly payments online through Freedom’s website on the

   following days:

   a) Tuesday, November 14, 2017; it posted the same day.

   b) Tuesday, December 12, 2017; it posted the same day.

   c) Monday, January 8, 2018; it posted the same day.

   d) Thursday, February 8, 2018; it posted the same day.

31. On Tuesday, March 6, 2018, the Plaintiffs logged into their online account via Freedom’s

   website to make their monthly contractual mortgage payment.

32. The Plaintiffs followed the typical steps they took to make their monthly mortgage payment

   with Freedom, including clicking the “payment submit” button after verifying the amount of

   the payment to be made. They clicked the “payment submit” button at approximately 11:26:56

   P.M. EST.

33. The payment screen on Freedom’s website displayed the following message at the time of

   payment:

       Payment Posting Times: All payments submitted after 11pm ET will post on the
       next business day. Business days are Mondays through Saturdays other than the
       following company observed holidays: New Year’s Day, Memorial Day,
       Independence Day, Labor Day, Thanksgiving Day and Christmas Day. Sundays are
       not business days for purposes of payment posting. A payment submitted at any
       time on a Sunday will not post until the next business day.

34. Freedom’s website payment system displayed no other or further message about payments

   made using Freedom’s online payment system.

35. Freedom controlled its website and the content thereof and is responsible for any alerts that are

   displayed or may be needed.

36. Freedom refused to accept the Plaintiffs’ payment.

37. Freedom did not alert the Plaintiffs that their payment was not accepted.

                                                                                                   4

             Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 4 of 19
38. The Plaintiffs followed the exact procedure they always followed when making a payment.

39. The Plaintiffs saw no problem with their attempt to make their mortgage payment and they

   saw no error message on Freedom’s payment portal.

40. Plaintiffs rightfully assumed their payment had been submitted.

41. Moreover, Freedom had the Plaintiffs’ bank account and routing number in their records,

   which Plaintiffs had specifically saved to their Freedom online account when they set up in the

   account in November 2017.

42. Freedom had permission to draft the mortgage payment from the Plaintiffs’ account.

43. Freedom should have drafted the mortgage payment from the Plaintiffs’ account.

44. Because Freedom did not draft the mortgage payment, Freedom was able to charge late fees to

   the Plaintiffs.

45. Freedom did not draft the Plaintiffs’ account so that it could charge the Plaintiffs late fees.

46. On Thursday, April 5, 2018, the Plaintiffs logged into their online account via Freedom’s

   website to make the mortgage payment for April 2018.

47. At this time, the Plaintiffs were alerted through the website that they were past due for the

   March 2018 mortgage payment and they had accrued a late fee for that payment.

48. This was the first time the Plaintiffs knew that Freedom chose to not process their March

   mortgage payment.

49. The Plaintiffs immediately paid the past due amount, late fee, and the mortgage payment for

   April 2018.

50. At that point the Plaintiffs should have been current on their mortgage payments.

51. On Friday, April 6, 2018, the Plaintiffs logged onto Freedom’s website to verify that the

   mortgage payments had posted.



                                                                                                      5

             Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 5 of 19
52. Both mortgage payments for March 2018 and April 2018 had posted by that time.

53. The website also showed that the Plaintiffs were current on their mortgage payments.

54. In the month of April 2018, the Plaintiffs received a letter from Freedom that stated the

   Plaintiffs’ mortgage had an outstanding balance.

55. The Plaintiffs called Freedom to discuss the account.

56. Upon calling Freedom, Ms. Manos spoke with an agent who used the name “Sandy,” Teller

   ID #11362.

57. During Ms. Manos’ call with Sandy, they were reassured that they did not have an outstanding

   balance and that the April 2018 letter must have been sent in error.

58. Though Ms. Manos made the call to resolve any alleged delinquency, Sandy did nothing to

   inform Ms. Manos that Freedom was reporting the Manos’ as late on their mortgage payment.

59. The Plaintiffs were actively in the market to purchase a new home at that time.

60. On Monday, May 7, 2018, the Plaintiffs made an offer to purchase their current home.

61. The Plaintiffs were pre-approved with BB&T for the following jumbo loan terms based on

   their credit scores from prior to March 2018:

   a) An interest rate of 4.625% (with a July 25th closing date).

   b) A total loan amount of $562,500.00 (90% loan to value ratio).

   c) A down payment of $62,500.00.

62. On Tuesday, May 8, 2018, the Plaintiffs’ mortgage broker at BB&T sent the Plaintiffs an

   urgent voicemail and follow-up email message regarding their credit reports.

63. The message informed the Plaintiffs that their credit reports showed a 30-day late payment on

   the Plaintiffs’ credit reports.




                                                                                               6

            Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 6 of 19
64. Upon review, the 30-day late payment appeared on the TransUnion, Experian, and Equifax

   credit reports for both Plaintiffs.

65. This was the first notice to Plaintiffs of any late payment reported on the Plaintiffs’ credit

   reports.

66. This misreported debt caused the Plaintiffs’ credit scores to drop drastically by 102 points and

   44 points.

67. Due to the lowered credit scores, the favorable terms offered to the Plaintiffs were changed to

   reflect the following:

   a) A higher interest rate of 4.750% (.125 increase).

   b) The total amount of the loan reduced to $453,100 (80% loan to value ratio).

   c) A greatly increased required down payment of $136,900 (increase of $107,400).

68. On the same day, May 8, 2018, Ms. Manos called and spoke with Freedom to attempt to dispute

   the late payment.

69. Freedom would not accept a verbal dispute and required the Plaintiffs to send a written dispute.

70. During the May 8, 2018, call to Freedom, they told Ms. Manos words to the effect that they

   would      need   to     submit   their     dispute   to   an   e-mail   address   (customercare

   @freedommortgage.com). They were asked to provide the loan number, the relevant facts, and

   the fact that they were filing a dispute.

71. During this same call, Freedom advised that this was the only way to submit an electronic

   dispute, which would be the fastest way for Freedom to get the information on record and then

   research the dispute. Freedom told Ms. Manos to call Customer Service within 24 to 48 hours,

   and they would have ticket number to verify that she had submitted a dispute.




                                                                                                  7

              Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 7 of 19
72. Plaintiffs were able to use only the following customer service contacts to communicate with

   Freedom:

   a) Telephone: 855-690-5900

   b) Written Correspondence: P.O. Box 50428, Indianapolis, IN 46250-0401

   c) Email: customercare@freedommortgage.com

73. On Wednesday, May 9, 2018, the Plaintiffs submitted their first dispute with Freedom via

   electronic mail and attached copies of each of the Plaintiffs’ credit reports to show history of

   timely made payments prior to that date.

74. On Friday, May 11, 2018, the Plaintiffs submitted additional documentation, including the

   screenshots from the Plaintiffs’ web browser history showing the sequence of web addresses

   that the Plaintiffs clicked through to submit their monthly payment on March 6, 2018, via

   electronic mail as part of the dispute filed on May 8, 2018.

75. During the entire dispute process the Plaintiffs called almost daily to attempt to reach an

   employee in the department that handles disputes, or any Freedom supervisor or management.

76. Freedom repeatedly denied Ms. Manos’ request to speak with the person(s) researching the

   dispute so that she could provide additional information directly to that individual.

77. Instead, the Plaintiffs received different information from multiple agents during their calls to

   attempt to understand the dispute process and ensure that Freedom had the relevant information

   regarding the payment at issue.

78. This was frustrating and kept the Plaintiffs from resolving the Defendant’s errors.

79. None of the agents whom the Plaintiffs spoke with would elevate their call to management or

   someone at Freedom who could assist them and resolve the problem.




                                                                                                   8

             Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 8 of 19
80. Instead, the Plaintiffs were told that they would receive written notification from Freedom with

   the dispute results.

81. On Wednesday, May 16, 2018, Ms. Manos called Freedom again and finally spoke with a

   Freedom “Supervisor” about the status of their dispute.

82. The Supervisor informed Ms. Manos that, based on his opinion, their dispute would be denied

   because Freedom had attempted to call the Plaintiffs in March about a missed payment.

83. Upon information and belief, the Plaintiffs had only received solicitation calls from Freedom

   to refinance; the only call the client answered was a solicitation call.

84. Moreover, the Defendant only attempted to contact Ms. Manos by phone, never attempting to

   call Mr. Manos, though it had his telephone number.

85. Neither Plaintiff received a voicemail from Freedom regarding a missed payment.

86. The Defendant also has Ms. Manos’ email address and never contacted her by email

   concerning a missed payment.

87. That same day, May 16, Ms. Manos sent an email sent to Freedom containing the

   documentation of screenshots of both her saved and deleted voicemail history showing the

   Plaintiffs did not receive a voicemail from Freedom at any point in March 2018.

88. The Plaintiffs included an explanation of the documentation that was included.

89. On or around Tuesday, May 22, 2018, the Plaintiffs received a letter from Freedom stating it

   had received the Plaintiffs’ inquiry regarding their account on March 8, 2018.

90. The letter also stated that Freedom was unable to honor the Plaintiffs’ request to update their

   credit reports.

91. Freedom stated that the March 2018 delinquency was accurate as reported and the contractual

   obligation is to make a full payment monthly on the first of each month.



                                                                                                  9

            Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 9 of 19
92. Freedom also stated it was unable to honor a request for courtesy credit report retractions.

93. On Tuesday, June 12, 2018, the Plaintiffs submitted disputes to Equifax, Experian, and

   TransUnion and copied Freedom. All were sent via certified mail with the United States Postal

   Service.

94. The dispute included a letter which explained the situation in great detail.

95. On June 12, 2018, the Plaintiffs also submitted a complaint with the Consumer Financial

   Protection Bureau (CFPB) electronically via CFPB’s website.

96. This complaint contained a narrative and two attachments:

   a) A Google Chrome history showing Ms. Manos submitted the mortgage payment on March

       6, 2018; and,

   b) A Word document showing the name of the Freedom employee to whom Ms. Manos spoke

       in May who told her that Freedom’s business records showed she submitted the mortgage

       payment in March but “it didn’t go through.”

97. On or about Thursday, June 21, 2018, the Plaintiffs received a letter from Freedom regarding

   the disputes they sent on June 12, 2018.

98. The letter from Freedom was almost identical to the letter Freedom sent to the Plaintiffs on or

   about May 22, 2018.

99. On Tuesday, June 26, 2018, Freedom responded to the Plaintiffs’ CFPB complaint.

100.   In the response to the CFPB complaint, Freedom stated:

       Our records indicate that you attempted to make the March payment on March 6th
       at 11:27 P.M. and dated the transaction for March 6th. Since the payment was
       attempted after 11:00 P.M. and dated March 6th, the payment was not accepted * *
       * had the transaction been dated 3/7, the payment would have been accepted.

101.   If Freedom had accepted the payment dated March 6, the Plaintiffs would not have been

   delinquent.

                                                                                                   10

              Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 10 of 19
102.   On Tuesday, June 26, 2018, Mr. Manos received the reinvestigation result from his

   Experian dispute dated June 12, 2018. The confirmation number for the dispute report is

   #1140-1272-60.

103.   The Dispute result shows “ND” for “no data” for the March, 2018, payment to Freedom.

104.   This was inaccurate and derogatory to the Plaintiffs’ credit score.

105.   On Wednesday, June 27, 2018, the Plaintiffs received a disheartening email from their

   mortgage broker, Mike Ray (Ray). Ray informed the Plaintiffs that they were no longer eligible

   for the pre-approved, jumbo loan due to the significant drop in their credit scores due to

   Freedom’s reporting.

106.   Moreover, the Plaintiffs’ maximum loan amount dropped significantly.

107.   Ray stated in his email, “If we can get scores and history updated, with a score over 700

   and no 30 day late reported in credit, then we can increase the loan amount back to non-

   conforming amount.”

108.   On Monday, July 2, 2018, the Plaintiffs drafted a second submission to Experian, as

   Experian rejected the first dispute due to the Plaintiffs only providing the last four digits of

   their Social Security numbers and not the whole nine-digit number.

109.   On Tuesday, July 3, 2018, both Plaintiffs mailed that dispute to Experian via certified mail.

110.   On or around Friday, July 6, 2018, Ms. Manos received her dispute results from Equifax.

   The confirmation number for that dispute is # 8170047089.

111.   The Equifax results concluded that Freedom account history with status code “#1 on

   3/2018” had been verified as accurately reported.

112.   Status code #1 means that the account is 30-59 days past due.

113.   Otherwise Equifax stated that Ms. Manos’ addresses were updated.



                                                                                                 11

           Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 11 of 19
114.   That report was inaccurate.

115.   On or around Saturday, July 7, 2018, the Plaintiffs received their dispute results from the

   TransUnion dispute that was filed on June 12, 2018. The confirmation number for Mr. Manos’

   dispute is # 314870550 and Ms. Manos’ dispute number is #321816663.

116.   The TransUnion results concluded that when the Freedom account reported “maximum

   delinquency of 30 days in 3/2018” it had been reported accurately.

117.   That report was inaccurate.

118.   On Tuesday, July 31, 2018, Mr. Manos received the dispute results for his second Experian

   dispute which was filed on June 3, 2018. The confirmation number for that dispute is # 0336-

   1664-84.

119.   In the dispute results, Experian reported that there was “no data” for the time period of

   March 2018.

120.   This report is incorrect.

121.   During August, 2018, Ms. Manos received the dispute results for her August 1, 2018,

   dispute with Experian. The confirmation number for that dispute is #3423-1740-46.

122.   The dispute result stated that the Freedom Mortgage Corp information was accurate;

   information unrelated to dispute was updated.

123.   This report was inaccurate.

124.   On Wednesday, August 8, 2018, the Plaintiffs closed on their home loan.

125.   At that time their credit scores were still under the 700 mark and the 30-day late report was

   still on their credit history.

126.   Because of this inaccurate, negative reporting by Defendant the maximum loan the

   Plaintiffs were approved for was $453,100.00.



                                                                                                 12

            Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 12 of 19
127.   The Plaintiffs were originally approved for $560,500.00 prior to the inaccurate, negative

   reporting.

128.   On Friday, December 28, 2018, the Plaintiffs’ submitted another dispute via certified mail

   to each credit reporting agency, Equifax, Experian, and Transunion.

129.   These disputes that were filed with Equifax, Experian, and Transunion included a detailed

   letter, the Google Chrome web browser history showing the payment submission on March 6,

   2018, and the letter provided by Freedom to the Plaintiffs in response to the CFPB complaint.

130.   The Plaintiffs also copied Freedom on their second dispute to Equifax, Experian, and

   Transunion.

131.   Upon information and belief, Plaintiffs’ credit reports and files have been obtained from

   Defendant and various Credit Reporting Agencies, and have been reviewed by prospective and

   existing credit grantors and extenders of credit, and the inaccurate information has been a

   substantial factor in precluding Plaintiff from receiving credit offers and opportunities, known

   and unknown, and from receiving the most favorable terms in financing and interest rates for

   at least one credit offer that was ultimately made.

132.   The information published about the Plaintiffs’ credit worthiness is inaccurate because it

   implies that the Plaintiffs are irresponsible and paid their mortgage late.

133.   The Plaintiffs’ mortgage payment was late solely due to Freedom’s actions and Freedom

   should not have published information that implied or stated otherwise.

134.   As a result of Defendant’s conduct, Plaintiffs have suffered actual damages and

   considerable financial and pecuniary harm arising from monetary losses relating to credit

   denials, reduced credit limits, loss of use of funds, loss of credit and loan opportunities and

   out-of-pocket expenses including, but not limited to, time spent away from their paid



                                                                                                13

           Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 13 of 19
   employment to correct the errors of the Defendant and attorney fees, all of which will continue

   into the future to Plaintiffs detriment and loss.

135.   Specifically, the Plaintiffs suffered the following economic damages:

   a) Because of the undeserved limit of their borrowing ability, Plaintiffs had to acquire an extra

       $107,400 to secure the requested loan. The Plaintiffs were relegated to drafting from

       retirement accounts and seeking money from a relative, which caused additional costs and

       humiliation.

   b) The Plaintiffs incurred the higher interest rate 4.750% instead of the 4.625% they should

       have paid on their home loan.

   c) The Plaintiffs had been offered a loan of $560,500. This credit was reduced to $453,100

       after the inaccurate, negative account reporting.

136.   As a result of Defendant’s conduct, Plaintiffs have suffered emotional and mental pain and

   anguish, and they will continue to suffer the same for an indefinite time in the future, all to

   their detriment and loss.

137.   As a result of Defendant’s conduct, Plaintiffs have suffered actual damages in the form of

   financial and dignitary harm (for example, decreased credit limit and embarrassment in front

   of their lender) arising from the injury to credit rating and reputation, and they will continue to

   suffer the same for an indefinite time in the future, all to their detriment and loss.

138.   As a result of Defendant’s conduct, Plaintiffs have suffered a decreased credit score as a

   result of the misreported trade lines and multiple inquiries appearing on their credit file.

139.   At all times pertinent hereto, Defendant was acting by and through its agents, servants

   and/or employees who were acting within the course and scope of their agency or employment,

   and under the direct supervision and control of the Defendant herein.



                                                                                                   14

           Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 14 of 19
140.   At all times pertinent hereto, the conduct of the Defendant, as well as that of its agents,

   servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

   negligent disregard for federal and state laws and the rights of the Plaintiffs herein.

                 VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

141.   The allegations of the preceding paragraphs are re-alleged and incorporated by reference

   as if set forth fully herein.

142.   Freedom was properly noticed by the Plaintiffs that the Plaintiffs were not delinquent on

   their mortgage payment as it was reporting to the CRAs.

143.   This notice came after the CRAs noticed Freedom of the same inaccuracies on the

   Plaintiffs’ credit reports.

144.   Freedom had in its records all of the information relevant to the Plaintiffs’ account and

   chose to report the Plaintiffs as delinquent on their mortgage payment when Freedom knew

   that the Plaintiffs had paid on time.

145.   Freedom knows that the information it is reporting about the Plaintiffs is inaccurate.

146.   Plaintiffs contacted Equifax, TransUnion and Experian repeatedly to dispute the accuracy

   of the information being reported about them.

147.   Upon information and belief, pursuant to 15 U.S.C. § 1681i(a)(2), Freedom received

   notification of this dispute from Equifax, TransUnion and Experian.

148.   Freedom has repeatedly failed to conduct a reasonable investigation into the accuracy of

   information related to the disputed trade lines, in violation of 15 U.S.C. § 1681s-2(b)(1).

149.   Notwithstanding Freedom’s actual knowledge that Plaintiffs were not delinquent on their

   mortgage payment, Freedom’s failure to conduct a reasonable investigation of the accuracy of




                                                                                                 15

            Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 15 of 19
   its reporting of this adverse information shows an intentional and reckless disregard for

   Plaintiffs’ rights under the FCRA.

150.   In addition to the violation as described above, Freedom failed to satisfy its duty under 15

   U.S.C. § 1681s-2(b) of updating incomplete or inaccurate information it had previously

   reported to CRAs upon receipt of each notice from Equifax, TransUnion and Experian that

   Plaintiffs disputed the accuracy of the previously reported information.

151.   Any delinquency in the Plaintiffs’ account was due to Freedom’s conduct and purposely

   inaccurate accounting system and not due to financial irresponsibility on behalf of the

   Plaintiffs.

152.   The information that Freedom had furnished to the CRAs to be published was false, and

   Freedom knew it was false.

153.   This information showed the Plaintiffs to be irresponsible consumers when they are not.

154.   Freedom’s failure to report that Plaintiffs disputed the accuracy of the trade line was a

   failure to accurately update the information because it was misleading in such a way and to

   such an extent that it could be expected to have an adverse effect on Plaintiff. See Saunders v.

   Branch Banking & Trust Co. of Va., 526 F.3d 142 (4th Cir. 2008).

155.   As a direct and proximate result of Freedom’s willful and/or negligent refusal to comply

   with the FCRA as outlined above, Plaintiffs have suffered substantial loss and damage as

   described herein, entitling them to an award of actual damages in amounts to be proved at trial,

   plus attorneys’ fees together with the costs of this action pursuant to 15 U.S.C. § 1681o.

156.   Freedom’s indifference as to its obligations under the FCRA reveals a conscious disregard

   of the rights of Plaintiffs, and the injuries suffered by Plaintiffs are attended by circumstances




                                                                                                  16

            Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 16 of 19
   of fraud, malice, and reckless, willful and wanton misconduct, calling for an assessment of

   punitive damages against Freedom, pursuant to 15 U.S.C. § 1681n(a)(2).

                           VIOLATIONS OF N. C. Gen. Stat. § 75-1.1

157.   The allegations of the preceding paragraphs are re-alleged and incorporated by reference

   as if set forth fully herein.

158.   Freedom violated N. C. Gen. Stat. § 75-1.1 by the following acts:

   a) Freedom rejected the Plaintiffs’ mortgage payment when it would have been made on time.

   b) Freedom did not draft the Plaintiffs’ mortgage payment when it had permission and the

       ability to do so thereby making the Plaintiffs delinquent.

   c) Freedom did not make certain that the Plaintiffs knew their payment had not been accepted

       even though the Plaintiffs clearly intended for Freedom to receive the timely mortgage

       payment.

   d) Freedom maintains an unpublished internal policy of rejecting a payment made during the

       hour between 11:00pm and 12:00am unless the payment is post-dated.

   e) Freedom charged the Plaintiffs penalty fees based on the delinquent payment.

   f) Freedom published information intended to put the Plaintiffs in a bad light with respect to

       their credit history and ability to make their mortgage payments on time.

159.   Such allegations are sufficient to satisfy the unfair or deceptive act requirement of an unfair

   or deceptive trade practices claim. See, Nance v. Citimortgage, Inc., No. 1:13CV1062, 2014

   U.S. Dist. LEXIS 108871, at *11-12 (M.D.N.C. Aug. 7, 2014).

160.   Freedom’s acts were unfair and deceptive as demonstrated herein.

161.   Freedom’s acts were in, or affected, commerce as stated herein.

162.   Freedom’s acts proximately caused the injuries listed herein to the Plaintiff.



                                                                                                   17

            Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 17 of 19
       163.   The injuries suffered by Plaintiffs are attended by circumstances of fraud, malice, and/or

          willful and wanton misconduct, calling for statutory damages of the actual damages plus treble

          damages pursuant to N.C. Gen. Stat. § 75-16 as well as attorneys’ fees and costs pursuant to

          N.C. Gen. Stat. § 75-16.1.

                                VIOLATIONS OF N. C. Gen. Stat. § 75-50, et seq.

       164.   The allegations of the preceding paragraphs are re-alleged and incorporated by reference

          as if set forth fully herein.

       165.   Freedom reported to several Credit Reporting Agencies that the Plaintiffs were delinquent

          in their mortgage payments when the delinquency was the fault of Freedom.

       166.   This damaged the Plaintiffs’ economic reputation and caused damages as described herein.

       167.   This behavior constitutes a specific violation of N.C. Gen. Stat. § 75-51(3).

       168.   This behavior constitutes a specific violation of N. C. Gen. Stat. § 75-54(4).

       169.   Freedom caused the Plaintiffs to be falsely delinquent on their mortgage payment and

          thereby charged the Plaintiffs with penalty fees.

       170.   This behavior constitutes a specific violation of N. C. Gen. Stat. § 75-55(2).

       171.   The injuries suffered by Plaintiff are attended by circumstances of fraud, malice, and/or

          willful and wanton misconduct, calling for statutory damages of the actual damages plus civil

          penalties pursuant to N.C. Gen. Stat. § 75-56 as well as attorneys’ fees and costs pursuant to

          N.C. Gen. Stat. § 75-16.1.

                                          DEMAND FOR JURY TRIAL

       172.       Plaintiffs exercise their right to a trial by jury on all issues so triable.



WHEREFORE, the Plaintiffs respectfully request the following relief from the Court:



                                                                                                     18

                   Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 18 of 19
1. Compensatory damages against the Defendant in an amount to be determined at trial that will

   fairly and reasonably compensate them for the emotional distress, aggravation, annoyance,

   humiliation, and financial hardship suffered as a result of the Defendant’s unlawful acts;

2. Punitive damages against the Defendant in an amount to be determined at trial for the willful,

   wanton and/or reckless disregard for their legal rights;

3. Actual damages in amounts to be proved at trial, plus attorneys’ fees together with the costs of

   this action pursuant to 15 U.S.C. § 1681o;

4. Statutory damages, an assessment of punitive damages against Defendant, plus attorneys’ fees

   and costs pursuant to 15 U.S.C. § 1681n;

5. Actual damages to be determined at trial and statutory damages of $4,000 per violation as

   allowed pursuant to N. C. Gen. Stat. §75-50, et seq.;

6. Costs and reasonable attorney's fees pursuant to N.C. Gen. Stat. §§ 75-16.1 and 75-50, et seq.;

7. And for such further and relief that this Court may deem just, equitable and proper.

TODAY is October 28, 2019.

                                      COLLUM & PERRY
                              By:     /s/ M. Shane Perry
                                      M. Shane Perry
                                      NC Bar Number: 35498
                                      109 W. Statesville Ave.,
                                      Mooresville, NC 28115
                                      Telephone: 704-663-4187
                                      Facsimile: 704-663-4178
                                      shane@collumperry.com
                                      Attorney for Plaintiffs




                                                                                                19

            Case 3:19-cv-00578 Document 1 Filed 10/28/19 Page 19 of 19
